MEMORANDUM **
Ida Anwar, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an Immigration Judge’s (“LJ”) order denying her motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny in part and dismiss in part the petition for i’eview.
Anwar’s challenge to the BIA’s streamlining procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003), and she does not demonstrate that the BIA’s decision to streamline her particular case was improper.
In her opening brief Anwar fail to address, and therefore has waived any challenge to, the BIA’s determination that she failed to demonstrate changed country conditions sufficient to merit reopening. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review the I J’s order denying Anwar’s underlying application for relief because this petition for review is not timely as to that order. See *412Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.